Title: To George Washington from Walter Stewart, 11 February 1781
From: Stewart, Walter
To: Washington, George


                        
                            Dear General
                            Philadelphia Feby 11th 1781
                        
                        Thinking that since the day on which the Unhappy Affair took place in our Line; your Excellency, has been
                            from time to time made Acquainted with the different Steps pursued, And the different Situations in which it was; by Generals
                            St Clair Wayne & Irvine; my Addressing you was not of any Consequence; but as we have the prospect in a few days,
                            of Vigorously setting to Work, on the recruiting Business, or of falling upon some mode for filling the Regiments
                            belonging to this State; I flatter myself, my Ardent Wish to lessen Your Excellency’s Anxiety on this Subject will plead
                            an Excuse for my now & then troubling you with a Letter.
                        While we were at Trenton a most Unhappy Dispute took place between the Merchants of this Town, And President
                            Reed, the Want of money in the Treasury, Occasion’d his Application to them for a Loan, but unfortunately his desire was
                            Attended with a kind of Threat "that should they not subscribe an Embargo must take place, And the Vessells be prevented
                            leaving the Port." This Expression Occasion’d so much Warmth between the Partys, as to cause the
                            Subscription Papers being Call’d in, And the Treasury remain Empty; On Genl Irvine & myself getting to Town, we
                            waited on the Principle Merchants, Made known the Situation of the Line, the Treasury &ca & begg’d to know
                            if Application was again made, whether a Sum could not be Raisd to Carry on the recruiting Service, untill the meeting of
                            the Assembly they gave us for Answer, that if the President, And Council, would Nominate the sum requir’d (& it
                            not Exceeding £25,000 State Money) they would be Answerable for its being Immediately Collected, but the President
                            & Council thinking their Consequence lessen’d by the two former Applications, would not Attempt a Third.
                        Thus the Almost total Want of money has since our Arrival at this place kept us very Inactive £2000 was
                            Offer’d to be divided between the officers of the Six Regiments for the recruiting service, the sum was so Small that it
                            was thought unnecessary to Spread them over the State, Especially as the Assembly was to meet in so short a time; And we
                            fear’d, that they thinking the Recruiting business was going on might be tardy in taking up the Subject.
                        We however have not wholly been Idle the £2000 was put into the hands of a Magistrate And on an Officer’s
                            procuring a Recruit, He sent Him there for His Bounty, And to be Attested, by this Partial Mode we have
                            Pick’d up about 120 good men in this City.
                        The Assembly will make a House tomorrow, the officers in general have  of the Immediate Completion of the Line, And
                            the Almost total Impossibility at this late Hour of filling it by Voluntary Inlistment; Although that mode should with
                            Vigour be pursued, but not much depended on.
                        They Promise their first business will be to fall on some Effectual mode of Raising Money, And Procuring Men;
                            And that no business shall come before them, previous to the Accomplishment of these Bills. On what footing, or on What
                            Plan they will be brought in is not yet ascertained.
                        From Reports we are led to believe that the People in the Country have suck’d up several Hundred Men, as
                            Substitutes under the late law, but it is not Positively known.
                        The Men belonging to the different Regts  in Town are to March to their Respective
                            Rendezvouses tomorrow Morning, And the Officers being Collected at those places, will be Ready to proceed on any Plan
                            which may be form’d by the Legislature.
                        I was most particularly Unfortunate on this Occasion, my Papers did not Arrive from Morris Town Untill the
                            day After my men took the Oath, when it was too late; I by this means lost the Whole of them, about Thirty only Excepted,
                            who were men of Virtue, And would not Receive the terms offer’d.
                        I heartily Congratulate Your Excellency on the Glorious And Important Victory gain’d to the Southward  And Am Dr Sir With
                            the Most Perfect Regard And Esteem, Yr Excellency’s Most Obedt & hbl. servt
                        
                            Walter Stewart
                        
                    